Order of disposition, Family Court, New York County (Judith B. Sheindlin, J.), entered December 3, 1991, adjudicating appellant a juvenile delinquent upon a finding that he committed an act which, if committed by an adult, would constitute the crime of robbery in the second degree, and placing him on probation for 1 year, unanimously affirmed, without costs.
The evidence that appellant joined two other individuals in forming a triangular formation around the victim blocking the victim’s escape while one of the other perpetrators robbed the victim of money, was sufficient to establish appellant’s in-concert liability for the robbery notwithstanding that appellant never touched or spoke to the victim (see, People v Corbett, 162 AD2d 415, lv denied 77 NY2d 837; see also, Matter of Wade F., 49 NY2d 730). Given that appellant also left the scene with the other two perpetrators, we find nothing especially indicative of innocence in the fact that he remained in the area after the robbery and did not flee when approached by the police in the company of the victim. We have considered appellant’s remaining contention and find it to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach and Asch, JJ.